Case 19-31483-ABA   Doc 1   Filed 11/14/19 Entered 11/14/19 12:14:55   Desc Main
                            Document      Page 1 of 7
Case 19-31483-ABA   Doc 1   Filed 11/14/19 Entered 11/14/19 12:14:55   Desc Main
                            Document      Page 2 of 7
Case 19-31483-ABA   Doc 1   Filed 11/14/19 Entered 11/14/19 12:14:55   Desc Main
                            Document      Page 3 of 7
Case 19-31483-ABA   Doc 1   Filed 11/14/19 Entered 11/14/19 12:14:55   Desc Main
                            Document      Page 4 of 7
Case 19-31483-ABA   Doc 1   Filed 11/14/19 Entered 11/14/19 12:14:55   Desc Main
                            Document      Page 5 of 7
Case 19-31483-ABA   Doc 1   Filed 11/14/19 Entered 11/14/19 12:14:55   Desc Main
                            Document      Page 6 of 7
Case 19-31483-ABA   Doc 1   Filed 11/14/19 Entered 11/14/19 12:14:55   Desc Main
                            Document      Page 7 of 7
